DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Samardzija et al. in view of Samardzija et al. (US Pat Pub# 2015/0311960) in view of Bisig (US Pat Pub# 2005/0012671).
	Regarding claim 1, Samardzija teaches a device for signal transmission to a terminal (Figs. 14-15 and Section 0006, wireless communication device), comprising a housing with a bottom wall 12 (Figs. 14-15), side walls (Figs. 14-15, side walls with the device enclosure) and a supporting layer 144 (Figs. 14-15, support structure), the housing defining an inner volume (Figs. 14-15, volume inside the device); an antenna 
 	Bisig teaches an antenna structure supported by the housing, wherein the wherein is configured to deform (Section 0013, substrate to support the antenna allowing to be deformed etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an antenna configured to deform as taught by Bisig into Samardzija’s device in order to improve construction of the device (Sections 0005-0007). 
		Regarding claim 8, the combination including Samardzija teaches wherein the supporting layer is configured to increase sliding friction between the terminal positioned thereon and the supporting layer (Figs. 14-15 and Section 0083,obvious with the supporting layer to increase sliding friction to keep the terminal in place etc.). 
	Regarding claim 9, the combination including Samardzija teaches wherein the supporting layer is configured to be deformed to match a curved surface of a terminal pressed against the supporting layer (Figs. 14-15 and Section 0083, supporting layer matching the curve nature of the device etc.). 
	Regarding claim 10, the combination including Samardzija teaches wherein the antenna structure is positioned in the inner volume (Figs. 14-15 and Section 0083, antenna inside the inner volume of the device). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Samardzija et al. in view of Samardzija et al. (US Pat Pub# 2015/0311960) in view of Bisig (US Pat Pub# 2005/0012671) and further in view of Kim et al. (US Pat Pub# 2018/0277922).
	Regarding claim 2, Samardzija in view of Samardzija teaches the limitations in claim 1.  However, Samardzija and Samardzija fail to teach an elastic deformable layer.
	Kim teaches wherein the supporting layer is elastically deformable (Section 0009, elastic deformation layer). 
 	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an elastic deformable layer as taught by Kim into an antenna configured to deform as taught by Bisig into Samardzija’s device in order to improve construction of the device (Sections 0005-0006).
Claims 3-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Samardzija et al. in view of Samardzija et al. (US Pat Pub# 2015/0311960) in view of Bisig (US Pat Pub# 2005/0012671) and further in view of Kim et al. (US Pat Pub# 2018/0277922) and further in view of Bittar et al. (US Pat Pub# 2009/0309798).
	Regarding claim 3, Samardzija in view of Samardzija and further in view of Kim teaches the limitations in claims 1-2.  However, Samardzija and Samardzija fail to teach a filler material.
	Bittar teaches wherein the supporting layer is supported by a filler material (Fig. 4A and Sections 0028 and 0045, filler material). 

	Regarding claim 4, Bittar further teaches wherein the supporting layer at least partially encloses the filler material (Fig. 4A and Sections 0028 and 0045, filler material). 
 	Regarding claim 5, Samardzija further teaches wherein the antenna structure is at least partially arranged on the supporting layer (Figs. 14-15 and Section 0083, antenna arranged on the supporting layer). 
	Regarding claim 6, Samardzija further teaches wherein the antenna structure is at least partial arranged in the supporting layer (Figs. 14-15 and Section 0083, antenna arranged on the supporting layer). 
	Regarding claim 11, Bittar further teaches wherein the inner volume includes a filler material and the filler material is positioned between the antenna structure 
and the support layer (Fig. 4A and Sections 0028 and 0045, filler material between antenna and support). 
	Regarding claim 12, Bittar further teaches wherein the filler material is compressible (Fig. 4A and Sections 0028 and 0045, filler material such as sealant which is compressible). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Samardzija et al. in view of Samardzija et al. (US Pat Pub# 2015/0311960) in view of Bisig (US Pat Pub# 2005/0012671) and further in view of Jang et al. (US Pat Pub# 2016/0064814).
	Regarding claim 7, Samardzija in view of Samardzija teaches the limitations in claim 1.  However, Samardzija and Samardzija fail to teach inductive coil.
	Jang teaches wherein the antenna structure is a coil configured to inductively charge the terminal (Fig. 19 and Section 0193, coil used to inductively charge). 
 	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate inductive coil as taught by Jang into an antenna configured to deform as taught by Bisig into Samardzija’s device in order to improve charging efficiency (Section 0027).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/11/2022